Title: To George Washington from James Monroe, 3 January 1796
From: Monroe, James
To: Washington, George


          
            Dear Sir
            Paris Jany 3 179[6].
          
          Your favor of the 5. of June did not reach me till a few days past or it shod have been sooner answered. I am happy now to answer it because I am able to give you details of the Lady in question which will be very agreeable to you. I had advanc’d her near 2000. dolrs when I was advised here by Jacob Van Staphorst that you had placd in the hands of his brother for Madame La Fayette the sum of two thousand three hundred & ten guilders & which had never been recd. At this time she was solicitting permission to leave France with a view of visiting & partaking with her husband the fortune to which he was exposed. I had given her a certificate that her husband had lands in America & that the Congress had appropriated to his use upwards of 20.000 dolrs the amt wh. was due for his services in our revolution, & upon which basis her application was founded & granted. I made known to her the fund you had appropriated for her use & which she readily & with pleasure accepted, & which served to defray the expence of her journey. She pursued her rout by Dunkurque & Hamburg to which places I gave & procured her letters of recommendation, & at the former of which she was recd in the house & entertained by our consul Mr Coffyn. I assured her when she left France there was no service within my power to render her & her husband & family that I wod not with pleasure render them. To count upon my utmost efforts & command them in their favor. That it was your wish & the wish of America that I shod do so. To consult her husband as to the mode & means & apprize me of his opinion thereon. She departed grateful to you & our country & since which I have not heard from her. She had thoughts of visitting in person the Emperor & endeavoring to obtain the release of her husband; but whether she did or not I can not tell. It was reported sometime since, he was released, & afterwards that she was admitted with her family into the same state of confinement with him: the

latter of which I believe to be true. Before she left this I became responsible in her favor for 9000 l[ivres] t[ournois] upon a months notice (in specie) the object of wh. was to free a considerable estate from some incumbrance & which was effected upon my surety. As yet I have not been called on to pay it. As soon therefore as I recd the draft on Holland for six thousand dolrs in her behalf, I wrote her by two different routs to assure her that I had funds for hers & her husbands support & upon which she might for the present draw to the amt of £250. strg, & afterwards as occasion might require, & to which I have recd no ansr.
          What may be the ultimate disposition of France towards Mr La Fayette it is impossible now to say. His integrity as far as I can find remains unimpeached, & when that is the case the errors of the head are pardoned, as the passions subside. It is more than probable I may be able to serve him with those by whom he is confined, & that I may do this without injury to the U. States here; acting with candour and avowing the motive, since it is impossible that motive can be otherwise than approved, especially if the step be taken when their affrs are in great prosperity. For this however I shall be happy to have yr approbation, since if I do any thing with the Emperor it must be done in yr name, if not explicitly yet in a manner to make known to him the interest you take in the welfare of Mr La Fayette. Young La Fayette is I presume now under yr auspices.
          Within a few days past a truce or armistice was concluded between Pichegru & Jourdan on the one side & Clairfait & Wurmser on the other as it is said for three months: this was of course subject to the approbation or rejection of the govts on each side & I hear that it was rejected on the side of France: orders being sent by the Directoire to pursue the war without cessation. Both armies are in the neighbourhood of Mayence where the country is almost entirely devastated. In Italy the austrians are completely routed & their whole army nearly demolished. Tis said that 8000. prisoners are brought to one of the French villages. Mrs Monroe desires her best respects to be presented to yourself & Mrs Washington who we hope enjoy good health. If there is any thing in which I can be servicable to you here, any article of curiosity or taste you wish to possess & which can be procurd I beg of you to make it known to me that I may procure it for you.

With great & sincere respect and esteem I am Dear Sir your most obt & very humble Servant
          
            Jas Monroe
          
          
            P.S. There are many articles of tapestry the most beautiful that can be conceived, & wh. are intended for the walls of rooms, for chair bottoms &ca, some of which perhaps wod be acceptable to the comrs of the fœderal town, & which if permitted by you or them I wod immediately procure & forward.
          
        